        Case 3:18-cr-00171-SRU Document 177 Filed 05/21/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                   :      CASE NO.: 3:18CR171 (SRU)
                  PLAINTIFF                 :
                                            :
V.                                          :
                                            :
VINCENT DECARO,                             :
                         DEFENDANT          :      May 21, 2021


                  MOTION TO MODIFY CONDITIONS OF RELEASE


       The defendant, VINCENT DECARO, respectfully moves, through undersigned counsel,

pursuant to 18 U.S.C. § 3145(a)(2), to amend the conditions of his release. Mr. Decaro seeks an

Order of the Court permitting him to attend online classes at Penn Foster College. In support of

such motion the undersigned counsel provides as follows:

       1.     Mr. Decaro was presented, arraigned and ordered detained on April 24, 2019.

       2.     On April 7, 2020 Mr. Decaro was ordered released subject to conditions, including

              posting a $50,0000 secured bond, self-quarantining and residing with his aunt,

              Donna Falci, in Weston, Connecticut and not accessing the Internet.

       3.     On July 9, 2020 the Court granted Mr. Decaro’s Motion to Modify Conditions of

              Release permitting him access to the Internet to consult with counsel through Zoom

              to review discovery and discuss matters related to his case and obtain online

              counseling services.

       4.     On January 16, 2021 the Court granted Mr. Decaro’s Motion to Modify Conditions

              of Release permitting him to live with his mother, Kim Decaro, and sister, Tamara
        Case 3:18-cr-00171-SRU Document 177 Filed 05/21/21 Page 2 of 3




              Decaro, who reside at West Hill Circle in Stamford, Connecticut and to enroll in

              online classes at Norwalk Community College.

       5.     On May 11, 2021 the Court granted Mr. Decaro’s Motion to Modify Conditions of

              Release permitting him to attend in-person therapy sessions with Dr. Diana Miner.

       6.     Mr. Decaro requests permission to attend online classes at Penn Foster College to

              participate in the Graphic Design Undergraduate Certificate Program. Upon

              enrollment, Mr. Decaro can begin these online classes immediately.

       7.     Mr. Decaro has been fully compliant with his conditions of release.

       8.     USPO Mike Jones does not have any objection to this request.

       9.     AUSA Douglas Morabito does not have any objection to this request.



       WHEREFORE, the defendant requests that the Court grant this Motion to Modify the

Conditions of Release so that Mr. Decaro may attend online classes at Penn Foster College.



                                            Respectfully submitted,

                                            VINCENT DECARO

                                            ___/s/ Audrey Felsen_

                                            Audrey A. Felsen, Esq.
                                            Koffsky & Felsen, LLC
                                            1150 Bedford Street
                                            Stamford, CT 06905
                                            Phone: (203) 327-1500
                                            Fax: (203) 327-7660
                                            Fed. Bar. No.: ct20891
                                            afelsen@aol.com
         Case 3:18-cr-00171-SRU Document 177 Filed 05/21/21 Page 3 of 3




                                       CERTIFICATION

       THIS IS TO CERTIFY that on May 21, 2021 a copy of the foregoing was filed

electronically [and served by mail on anyone unable to accept electronic filing]. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.




                                                     __/s/ Audrey Felsen__
                                                     Audrey A. Felsen
